Title: From James Madison to John Stephen, 19 July 1806
From: Madison, James
To: Stephen, John



Sir.
Dept. of State, July l9th. 1806.

The documents of which I enclose copies have been transmitted to me by the French Minister, with a complaint against the outrages imputed in them to two Vessels belonging to Baltimore.  I have therefore to request that you will without delay institute prosecution against the parties involved in those proceedings against whom you may be able to procure evidence sufficient to substantiate a crime or penalty.  It will be intimated to the French Minister, that you will be ready to receive through the Consul at Baltimore, any indications of evidence that he may think proper to communicate.  I am &c. 

James Madison.

